           Case 2:18-cv-01019-JCM-PAL Document 21 Filed 02/04/19 Page 1 of 3




 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 STACY WIESBROCK, California SBN 257920
   Special Assistant United States Attorney
 4        160 Spear Street, Suite 800
          San Francisco, CA 94105
 5        Tel: (415) 268-5612
          Fax: (415) 744-0134
 6        Email: Stacy.Wiesbrock@ssa.gov
 7 Attorneys for Defendant

 8
                                   UNITED STATES DISTRICT COURT
 9
                                           DISTRICT OF NEVADA
10

11   MARLENE WATSON,                                 )
                                                     ) Case No.: 2:18-cv-01019-JCM-PAL
12          Plaintiff,                               )
                                                     )       UNOPPOSED MOTION FOR
13                  v.                               )           EXTENSION OF TIME
                                                     )              (FIRST REQUEST)
14   NANCY A. BERRYHILL,                             )
     Acting Commissioner of Social Security,         )
15                                                   )
            Defendant.                               )
16                                                   )
                                                     )
17

18          Defendant Nancy A. Berryhill, Acting Commissioner of Social Security (“Defendant”)

19 respectfully requests that the Court extend the time for Defendant to file her Cross-Motion to Affirm

20 in response to Plaintiff’s Motion for Remand (Dkt. No. 19, filed on January 22, 2019), currently due

21 on February 21, 2019, by 30 days, through and including Monday, March 25, 2019. Defendant further

22 requests that all subsequent deadlines set forth in the Court’s Order Concerning Review of Social

23 Security Cases (Dkt. No. 16) be extended accordingly.

24          This is Defendant’s first request for an extension of time to respond to Plaintiff’s Motion for

25 Remand. Defendant requests this extension because the matter was recently transferred to

26 Defendant’s attorney. Defendant also request this extension because of the heavy workload of
           Case 2:18-cv-01019-JCM-PAL Document 21 Filed 02/04/19 Page 2 of 3




 1 Defendant’s attorney and to allow sufficient time to adequately research and prepare the issues

 2 presented by Plaintiff in her motion. This request is made in good faith and with no intention to

 3 unduly delay the proceedings.

 4          Counsel for Defendant conferred with Plaintiff’s counsel, who has no opposition to this

 5 motion, on February 1, 2019.

 6          It is therefore respectfully requested that Defendant be granted an extension of time to respond

 7 to Plaintiff’s Motion for Remand, through and including March 25, 2019.

 8

 9          Dated: February 4, 2019                         Respectfully submitted,

10                                                          NICHOLAS A. TRUTANICH
                                                            United States Attorney
11
                                                            /s/ Stacy Wiesbrock
12                                                          STACY WIESBROCK
                                                            Special Assistant United States Attorney
13

14 OF COUNSEL:

15 DEBORAH LEE STACHEL
   Regional Chief Counsel, Region IX
16

17

18
                                                            IT IS SO ORDERED:
19

20                                                          UNITED STATES MAGISTRATE JUDGE

21                                                                   February 5, 2019
                                                            DATED: ___________________________
22

23

24

25

26                                                      2
           Case 2:18-cv-01019-JCM-PAL Document 21 Filed 02/04/19 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2         I, Stacy Wiesbrock, certify that the following individual(s) were served with a copy of the

 3 foregoing UNOPPOSED MOTION FOR EXTENSION OF TIME (FIRST REQUEST) on the

 4 date, and via the method of service, identified below:

 5
           CM/ECF:
 6

 7         Hal Taylor
           223 Marsh Avenue
 8         Reno, NV 89509
           775-825-2223
 9         Fax: 775-329-1113
           Email: haltaylorlawyer@gbis.com
10
           Melissa A. Palmer
11         Olinsky Law Group
           300 S. State St., Ste. 420
12         Syracuse, NY 13202
           315-701-5780
13         Fax: 315-701-5781
           Email: mpalmer@windisability.com
14
           Dated: February 4, 2019
15

16                                                        /s/ Stacy Wiesbrock
                                                          STACY WIESBROCK
17                                                        Special Assistant United States Attorney
18

19

20

21

22

23

24

25

26                                                    3
